       Case 8:21-cv-01615-VMC-SPF Document 1-3 Filed 07/06/21 Page 1 of 22 PageID 7
Filing # 127464422 E-Filed 05/25/2021 10:48:13 AM


                     IN THE COUNTY COURT OF THE TENTH JUDICIAL CIRCUIT
                              IN AND FOR POLK COUNTY, FLORIDA
                                       CIVIL DIVISION

         Cimmeron Frazier,
                                                          Case Number:
                 Plaintiff,
          V.
                                                           Ad Damnum: $12,200 + Atty Fees and Costs
         National Credit Adjusters, LLC, and
         Lee Tyler Rempel,
                                                                   JURY TRIAL DEMANDED
                 Defendants.


                               COMPLAINT AND DEMAND FOR JURY TRIAL

                COMES NOW the Plaintiff, Cimmeron Frazier ("Mr. Frazier"), by and through his

         attorneys, Seraph Legal, P.A., and complains of the Defendants, National Credit Adjusters,

         LLC ("NCA"), and Lee Tyler Rempel ("RempeP') (jointly, "Defendants"), stating as follows:


                                         PRELIMINARY STATEMENT

                1.       This is an action brought by Mr. Frazier against the Defendants for violations of

         the Florida Civil Remedies for Criminal Practices Act, Florida Statute § 772.101, et seq.

         ("CRCPA"), the Florida Consumer Collection Practices Act; Florida Statute § 559.55, et seq.

         ("FCCPA"), and the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. ("FDCPA").


                                         JURISDICTION AND VENUE

                2.       Jurisdiction arises under the FDCPA, 15 U.S.C. § 1692k(d), the FCCPA, Florida

         Statute § 559.77(1), the CRCPA, Florida Statute § 772.104, and Florida Statute § 34.01.

                3.       The Defendants are subject to the provisions of the FDCPA, the FCCPA, and the

         CRCPA, and to the jurisdiction of this 'Court pursuant to Florida Statute § 48.193 and Fed. R.

         Civ. P. 4(k).


                                                    Page 1 of 22
Case 8:21-cv-01615-VMC-SPF Document 1-3 Filed 07/06/21 Page 2 of 22 PageID 8




       4.        Venue is proper in Polk County, Florida, pursuant to Florida Statute § 47.051,

 because the acts complained of were committed and / or caused by the Defendants within Polk

 County.

                                             PARTIES

                                            Mr. Frazier

        5.       Mr. Frazier is a natural person residing in Lakeland, Polk County, Florida, and a

 Consumer as defined by the FDCPA, 15 U.S.C. § 1692a(3), and the FCCPA, Florida Statute

 §559.55(8).

                                                NCA

        6.       NCA is a Kansas limited liability .company with a principal business address of

 327 W 411 Ave, Hutchinson, KS 67501.

        7.       NCA is registered to.conduct business in the State of Florida, where its registered

 agent is Corporation Service Company, 1201 Hays St., Tallahassee, FL 32301.


                                               Rempel

           8.    Rempel is the CEO and manager of NCA.

           9.    In his capacity as manager, Rempel is the individual responsible for the

 determination of, and implementation of, NCA's policies and procedures.

           10.   Rempel also participates directly in the day-to-day operations of NCA, including

 the collection of consumer debts and the purchase of consumer debts.

           11.   Upon information and belief, Rempel resides at 23 Prairie Dunes Dr.,

 Hutchinson, KS 67502.




                                             Page 2 of 22
Case 8:21-cv-01615-VMC-SPF Document 1-3 Filed 07/06/21 Page 3 of 22 PageID 9




                                 DEFENDANTS ARE DEBT COLLECTORS

              12.     The Defendants are Debt Collectors within the meaning of the FDCPA, 15 U.S.C.

     § 1692a(6), and the FCCPA, Florida Statute § 559.55(7), in that they use an instrumentality of

     commerce, including the U.S. mail and / or telephone, interstate and within the State of Florida,

     for their business, the principal purpose of which is the collection of debts, and / or they

     regularly collect or attempt to collect, directly or indirectly, debts owed or due or asserted to be

     owed or due another.

              13.     NCA is licensed as a Consu`ner Collection Agency ("CCA") by the Florida

     Office of Financial Regulation, holding license number CCA0900486. SEE PLAINTIFF'S

     EXHIBIT A.

              14.     As a CCA, NCA knows or should know its obligations under the FDCPA and the

     FCCPA.

                                            FACTUAL ALLEGATIONS

                                     Rise Makes I11eEa1 Loan to Mr. Frazier

             15.      In or around December 2019, Mr. Frazier obtained an installment loan (the "Rise

 Loan") from online lender Elevate Credit, Inc. ("Elevate"), doing business as Rise Credit

 ("Rise").

             16.      The Rise Loan had a stated principal of $3,500.

             17.      The Rise Loan was purportedly funded through FinWise, a small, single-branch

 bank in Murray, Utah.l

             18.      Mr. Frazier used the proceeds of the loan for nousehold expenses.

             19.      The Rise Loan arose from the purchase of goods and services which were

 primarily for family, personal, or household purposes, specifically charges for consumer goods

 1   .:Fhe bank has a small office in Sandy, UT and Garden City, NY but.has no retail branches at these locations.

                                                       Page 3 of 22
Case 8:21-cv-01615-VMC-SPF Document 1-3 Filed 07/06/21 Page 4 of 22 PageID 10




  and services, and therefore meets the definition of Debt under the FDCPA, 15 U.S.C. § 1692a(5)

  and the FCCPA, Florida Statute § 559.55(6).

         20.     Florida Statute § 687.071(3) renders loans made with annual interest rates greater

  than 45% a third-degree felony.

         21.     Florida Statute § 687.071(7) renders any loan in violation of Florida Statute

  §687.701, and any debt stemming from such extension of credit, void and unenforceable.

         22.     The annual interest rate on the Rise Loan exceeded 115% annually.

         23.     The loan made by Rise to Mr.. Frazier was thus void ab initio. See Stubblefreld v.

  Dunlap, 148 Fla. 401, 4 So.2d 519 (1941); Pushee v. Johnson, 123 Fla. 305, 166 So. 847 (1936);

  River Hills, Inc. v. Edwards, 190 So.2d 415 (Fla. 2d DCA 1966). Richter Jewelry Co. v.

  Schweinert, 169 So. 750, 758-59 (Fla. 1935) (criminally usurious loans are "void as against the

  public policy of the state as established by its Legislature.")

         24.     The Rise loan is therefore an unlawful debt pursuant to Florida Statute

  §772.102(2).

         25.      Florida law prohibits any recovery of the principal on such loans. Rollins v.

  Odom, 519 So. 2d 652, 656 (Fla. Dist. Ct. App. 1988).


                                      Rise's Questionable History

         26.      Rise is a Fort Worth, Texas-based "FinTech" business that makes loans to

  consumers at interest rates which are illegal in the vast majority of states, including Florida.

          27.     One of the founders of Rise was Ken Rees ("Rees") who was, until his

  resignation in July 2019, also its CEO.

          28.     Rees was previously the CEO of Think Finance, LLC ("Think Finance"), which

  made consumer loans at triple-digit interest rates.

                                               Page 4 of 22
Case 8:21-cv-01615-VMC-SPF Document 1-3 Filed 07/06/21 Page 5 of 22 PageID 11




            29.    Initially, Think Finance partnered with the First Bank of Delaware to launder its

  loans, creating the appearance that the loans were issued by a state-chartered bank so as to avoid

  state usury laws.2

            30.    In 2012, the First Bank of Delaware was stripped of its banking charter and fined

  $15 million for engaging in various fraudulent schemes and money laundering.

            31.    Rees and Think Finance thereafter partnered with the Chippewa Cree Tribe of the

  Rocky Boy's Indian Reservation in Box E1der,.Montana, and began laundering their loans — now

  re-branded "Plain Green Loans" — through the Tribe, claiming the Tribe's sovereign immunity

  prevented civil and criminal prosecution of state usury laws. Such agreements are often referred

  to as "rent-a-tribe" schemes.

            32.    Plain Green's loans charged interest rates of up to 400% annually.

            33.    After lawsuits were filed against Think Finance by the Consumer Financial

  Protection Bureau, the Pennsylvania Attorney General, and others, relating to Plain Green

  Loans' usurious interest rates, Rees formed Elevate.


                           Rise Engages in'Rent-a-Bank Scheme with FinWise

            34.    Through Elevate, Rise partnered with FinWise to avoid state usury laws.

            35.    FinWise, as a bank, is not subject to state interest rate limits pursuant to the

  National Bank Act.

            36.    Further, Utah has no maximum legal interest rate enshrined in its state law.

            37.    Rise launders its loans through FinWise, claiming that FinWise is the true lending

  entity.

  z 12 U.S.C. §85. "Section 85 of the National Bank Act (NBA) allows federally chartered banks to `export' the
  maximum interest rates of their "home" states, meaning they can charge those rates when lending to borrowers in
  other states with stricter usury Ihws." Congressional Research Service — See
  crsreports.congress.gov/product/pdf/LSB/LSB10512, visited on March 28, 2021.

                                                    Page 5 of 22
Case 8:21-cv-01615-VMC-SPF Document 1-3 Filed 07/06/21 Page 6 of 22 PageID 12




          38.    However, FinWise was not the true lender of Mr. Frazier's loan.

          39.    Indeed, FinWise had virtually nothing to do with the marketing, underwriting,

  servicing, collection, and post-charge-off sale to Defendant NCA.

          40.    Moreover, at no point was any of FinWise's own capital actually at risk.

          41.    FinWise is only paid a small portion for its role in Rise's lending.

          42.    At all times relevant, Elevate EF SPV ("EF SPV"), a Cayman Islands special

  purpose vehicle which operates for the financial benefit of Elevate, purchased a 96% interest in

  the receivables for the Rise loans, including principal and interest due.

          43.    This 96% interest makes EF SPV the legal and equitable owner of the receivables

  for the Rise loans.

          44.    Elevate is the primary beneficiary of EF SPV, and it receives the income

  generated from this 96% ownership interest.

          45.    Elevate substantially controls and manages EF SPV and absorbs its losses, should

  any be incurred.

          46.    Elevate is the entity whose capital is at risk if a consumer loan goes bad.

          47.    FinWise contributes, at absolute maximum, 4% of the capital of any consumer

  loan.

          48.    Thus, FinWise contributed $140 or less to fund Mr. Frazier's loan, while Elevate

  contributed $3,360 or more.

          49.    Elevate provides credit protection to EF SPV against Rise loan losses. This credit

  protection places the risk of loss on Elevate.




                                               Page 6 of 22
Case 8:21-cv-01615-VMC-SPF Document 1-3 Filed 07/06/21 Page 7 of 22 PageID 13




            50.      Additionally, FinWise's economic interests are protected due to its agreement

  with Elevate, which includes a stipulation that EF SPV maintain cash collateral in a FinWise

  account to secure its obligations to purchase the Rise loans supposedly made by FinWise.

            51.      Elevate, through ones of its subsidiaries, also acts as the servicer for the Rise

  loans. Elevate reconciles the accounts, posts payments and other credits to the accounts, and

  provides periodic billing statements to consumers.

            52.      As per Rise's business model, once FinWise "made" the $3500 loan to Mr.

  Frazier, the loan was immediately assigned to Rise.

            53.      Rise then proceeded to attempt to collect the loan — including the usurious interest

  — from Mr. Frazier.

            54.       However, Rise, a non-bank assignee of the Rise Loan, had no legal ability to

  collect the assessed interest. See Madden v. Midland Funding, LLC, 786 F.3d 246 (2d Cir.

  2015).3

            55.      Rise has been sued in the past for collection of unlawful debt and its use of

  FinWise in its "rent-a-bank" schemes. See District of Columbia vs. Elevate Credit, Inc., case

  1:2020cv01909, U.S.D.C., District of Columbia, July 2, 2020.


                     NCA Attempts to Collect Usurious Rise Loan from Mr. Frazier

            56.      Mr. Frazier made at least $738 of payments on the Rise Loan after obtaining the

  loan in December 2019.




  3     But see Department of the Treasury Final Rule 1557-AE73, Published June 2, 2020 - https://occ.gov/news-
      issuances/federal-register/2020/85fr33530.pdf, allowing exportation of a bank's right to issue / collect loans
      pursuant to its local laws to a subsequent purchaser of those rights. Such interpretation, however, is not binding on
     this court and allows anomalous results as in the current matter where a non-bank makes an arrangement specifically
 -•. .to avoid usury laws, using the bank as a straw-man; avoiding' actual- bank oversight and ostensibly allowing
      consumer deception.

                                                       Page 7 of 22
Case 8:21-cv-01615-VMC-SPF Document 1-3 Filed 07/06/21 Page 8 of 22 PageID 14




         57.     By March 2020, Rise claimed Mr. Frazier owed $4,144 —$644 more than he

  originally borrowed 90 days earlier.

         58.     Around May 2020, Rise sold the Rise Loan to NCA (the "Debt").

         59.     NCA, pursuant to 15 U.S.C. § 1692g, thereafter mailed Mr. Frazier a collection

  letter, seeking to collect the Debt.

         60.     NCA also reported the purported Debt to Consumer Credit Reporting Agencies

  ("CRAs"), including Experian, monthly, beginning July 2020. SEE PLAINTIFF'S EXIIIBIT



          61.     Reporting a debt to a CRA is an attempt to collect the debt alleged therein. See,

  e.g., Edeh v. Midland Credit Management, Inc., 748 F. Supp. 2d 1030 (D. Minn. 2010) ("The

  Court has learned, through its work on countless FDCPA cases, that threatening to report and

  reporting debts to CRAs is one of the most commonly-used arrows in the debt collector's

  quiver.")

          62.     NCA certified to the CRAs that the Debt it was reporting was "in collection,"

  with $4,224 past due, thereby indicating that the Rise Loan was a legitimate, lawful debt.

          63.     NCA knew, or should have known, that it was collecting an illegal debt from Mr.

  Frazier.

          64.     NCA is a large debt buyer with a number of experienced lawyers advising it on

  consumer protection statutes.

          65.     NCA purchases a large amount of unlawful debt from lenders including Rise, at a

  tiny fraction of face value, and then attempts to collect the full-face value of those debts from

  consumers like Mr. Frazier.




                                             Page 8 of 22
Case 8:21-cv-01615-VMC-SPF Document 1-3 Filed 07/06/21 Page 9 of 22 PageID 15




         66.     Further, NCA was in possession of the original loan agreement documents that

  created the purported Debt.

         67.     On information and belief, the usurious interest rate was printed in large, bold

  type on the Truth in Lending Act ("TILA") disclosure included in the loan agreement

  documents.

         68.     Mr. Frazier's credit reports and scores have been severely and adversely impacted

  from NCA's false reporting that he legitimately owes a debt in excess of $4,000 to NCA.


                  NCA Engages in Campaign of Harassment and False Threats

         69.     Beginning around June 2020 and through April 2021, agents from NCA

  frequently called Mr. Frazier and attempted to collect the Debt.

         70.     In every call, NCA claimed the Debt was legally enforceable against Mr. Frazier.

         71.     In many calls, NCA explicitly threatened to sue Mr. Frazier within 48 hours if he

  did not pay the Debt.

         72.     NCA threatened that it would seize and garnish Mr. Frazier's wages, car, and

  other personal items.

         73.     In at least one instance, NCA claimed it already had sued Mr. Frazier and

  obtained judgment.

         74.     At no point did NCA sue Mr. Frazier, nor did it so much as contemplate suing

  him.

         75.     NCA had no legal ability to sue Mr. Frazier for the Debt since it was void ab

  initio and unenforceable against him.

         76.     NCA called Mr. Frazier's relatives, including his mother, and claimed Mr. Frazier

  had an unpaid debt owed to NCA and that NCA would sue him for it soon if it was not paid.

                                             Page 9 of 22
Case 8:21-cv-01615-VMC-SPF Document 1-3 Filed 07/06/21 Page 10 of 22 PageID 16




           77.    NCA 'claimed that Mr. Frazier had committed "bank fraud" by not paying the

  Debt back.

           78.    At no point did Mr. Frazier consent to the disclosure of any information about any

  purported debt he might owe to NCA to any third party, including his mother.

           79.    In many of the calls, NCA's agents did not disclose the communication was from

  a debt collector; to the contrary, NCA implied the communication was from someone other than

  a debt collector, e.g., an attorney-at-law or someone associated with one.

           80.    NCA's threats constitute extortion pursuant to Florida Statute § 836.05, as NCA

  made malicious threats to injure the reputation of Mr. Frazier by suing him for a debt which it

  knew was unenforceable against him, accusing him of committing the crime of "bank fraud," and

  threatened his property (e.g., his wages and car), and maliciously threatened to expose him to

  disgrace (e.g., calling Mr. Frazier's mother and telling her that her son would be sued and/or

  arrested for "bank fraud").

           81.    NCA has a history of such abusive behavior and has been subject to multiple

  actions by state regulatory authorities over its attempts to collect on illegally-issued consumer

  loans.

           82.    For example, NCA was sued in July 2012 by the Arkansas State Attorney General

  for collecting on payday loans issued to Arkansas consumers in violation of Arkansas law. As

  part of the settlement with the attorney general, NCA cancelled collection on $2.7 million in

  loans and paid $200,000 to the state.

           83..   .In November 2014, NCA was named as a co-defendant in a lawsuit by the

  Pennsylvania Attorney General filed against several internet-based payday loan lenders claiming

  affiliation with Native American tribes. The suit claimed the loans were illegal under



                                             Page 10 of 22
Case 8:21-cv-01615-VMC-SPF Document 1-3 Filed 07/06/21 Page 11 of 22 PageID 17




   Pennsylvania law and alleged that NCA attempted to collect many of these payday loans, despite

   knowledge such loans were illegal.

          84.     In January 2015, NCA settled with the New York City Department of Consumer

  Affairs, in which it agreed to pay $962,800 in consumer restitution to over 4,000 residents of

  New York City from whom it had collected payment from loans it purchased from unauthorized

   payday loan lenders.. It also paid a$350,000 fine and was banned from collecting debt in New

   York City for six years.

          85.     Close to 100 other lawsuits have been filed against NCA for its collection of

  consumer loans made under illegal terms.

          86.     Many of these lawsuits allege NCA threatened to accuse the consumers of

  criminal offenses if they did not pay the purported debts, despite the fact the consumers had

  violated no criminal statutes. See, e.g., Williams v. Nat'l Credit Adjusters, LLC, No. 4:14CV267

  CDP (E.D. Mo. Nov. 16, 2015) (NCA accused of using racial slurs, profanity, and threats of

  arrest to collect $500 payday loan).

          87.     In 2018, NCA entered into a consent order and agreed to pay a$3 million penalty

  to the Consumer Financial Protection Bureau ("CFPB") concerning its debt collection tactics.

  The CFPB alleged that NCA, directly and via agents under its control and with NCA's

  knowledge, engaged in illegal debt collection activities by."representing that consumers owed

  more than they were legally required to pay, or threatening consumers and their family members

  with lawsuits, visits from process servers, and arrest, when neither NCA nor the collection

  companies intended or had the legal authority to take those actions." In the Matter of National

  Credit Adjusters, LLC and Bradley Hochstein, Administrative Proceeding, File No. 2018-BCFP-

  0004, July 13, 2018.



                                             Page 11 of 22
     Case 8:21-cv-01615-VMC-SPF Document 1-3 Filed 07/06/21 Page 12 of 22 PageID 18




               88.    At all times relevant, Rempel, as CEO of NCA, instructed his agents and

       employees to attempt to collect the Rise Loan from Mr. Frazier.

               89.    At all times relevant, Rempel, as CEO of NCA, authorized the purchase of bulk

       portfolios of debt from lenders including Rise, despite knowing the loans had been made at

       triple-digit interest rates through dubious "rent-a-bank" schemes.

               90.    At all times relevant, Rempel, as CEO of NCA, authorized the illegal collection

       methods employed by NCA against Mr. Frazier.

               91.    Mr. Frazier suffered severe emotional distress in being subjected to illegal and

       abusive collection actions by NCA concerning a loan that he does not legally owe.

               92.    Mr. Frazier has hired the aforementioned law firm to represent him in this matter

       and has assigned his right to fees and costs to such firm.


                                               COUNTI
                                       VIOLATIONS OF THE FDCPA

               93.    Mr. Frazier adopts and incorporates paragraphs 1— 92 as if fully stated herein.

               94.    The Defendants violated 15 U.S.C. § 1692c(b) when NCA intentionally disclosed

       that Mr. Frazier supposedly owed a debt to NCA to third parties, including Mr. Frazier's mother,

       claiming legal action would be taken against him if he did not pay.

               95.    The Defendants violated 15 U.S.C. § 1692e and 1692e(10) when NCA used

       misleading and deceptive means t0 attempt to collect a debt by: (a) attempting to collect the Debt

       from Mr. Frazier, a Florida resident, in writing, over the phone, and via credit reporting, claiming

-.     a debt from an unlicensed, non-bank entity, Rise, bearing annual interest exceeding 115%, was a        s...


        legal, valid, and enforceable debt, when the Rise Loan was null, void, and unenforceable under

        Florida law; (b) claiming NCA would — and could — sue Mr. Frazier for the Debt, when it had no



                                                  Page 12 of 22
Case 8:21-cv-01615-VMC-SPF Document 1-3 Filed 07/06/21 Page 13 of 22 PageID 19




  intention of suing him and legally could not sue him for it; (c) claiming his wages could be

  garnished and property seized for non-payment; and, (d) claiming Mr. Frazier had committed

  "bank fraud" for not repaying the Debt.

            96.   The Defendants violated 15 U.S.C. § 1692e(2)(a) when NCA made a false

  representation about the character, amount and/or legal status of a debt by: (a) attempting to

  collect the Debt from Mr. Frazier, a Florida resident, in writing, over the phone, and via credit

  reporting, claiming a debt from an unlicensed, non-bank entity, Rise, bearing annual interest

  exceeding 115%, was a legal, valid, and enforceable debt, when the Rise Loan was null, void,

  and unenforceable under Florida law; (b) claiming NCA would — and could — sue Mr. Frazier for

  the Debt, when it had no intention of suing him and legally could not sue him for it; (c) claiming

  his wages could be garnished and property seized for non-payment; and, (d) claiming Mr. Frazier

  had committed "bank fraud" for not repaying the Debt.

            97.   The Defendants violated 15 U.S.C. § 1692e(4) when NCA claimed that Mr.

  Frazier's wages could be garnished and his properry seized for non-payment, and that Mr.

  Frazier had committed "bank fraud" for not repaying the Debt and thus faced arrest, when NCA

  had no intention of suing Mr. Frazier and legally could not sue him for the Debt, nor had Mr.

  Frazier committed any kind of "bank fraud."

            98.   The Defendants violated 15 U.S.C. § 1692e(5) when NCA threatened action

  which could not legally be taken, to wit, claiming that Mr. Frazier's wages could be garnished

  and his property seized for non-payment, and that Mr. Frazier had committed "bank fraud" for

  not repaying the Debt and thus faced arrest. NCA had no intention of suing Mr: Frazier -and

  legally could not sue him for the Debt, and Mr. Frazier had not committed any kind of "bank

  fraud."



                                            Page 13 of 22
Case 8:21-cv-01615-VMC-SPF Document 1-3 Filed 07/06/21 Page 14 of 22 PageID 20




          99.   The Defendants violated 15 U.S.C. § 1692e(7) when NCA claimed Mr. Frazier

  had committed a crime when he had not, to wit, claiming that nonpayment of the purported Debt

  constituted "bank fraud."

          100. The Defendants violated 15 U.S.C. § 1692e(8) when NCA communicated credit

  information which it knew to be false, to wit, that a debt from an unlicensed, non-bank entity,

  Rise, bearing annual interest exceeding 115%, was, a legal, valid, and enforceable debt, and that

  Mr. Frazier thus actually owed the $4,000-plus balance, when he did not owe it as it was null,

  void and unenforceable against him pursuant to Florida law.

          101. The Defendants violated 15 U.S.C. § 1692e(11) when NCA failed to disclose that

  its communications were from a debt collector.

          102. The Defendants violated 15 U.S.C. § 1692f when NCA engaged in an

  orchestrated scheme to harass Mr. Frazier, disclosing the Debt to his mother and other relatives,

  threatening to sue Mr. Frazier for the Debt when NCA knew it had no ability to do so,

  threatening wage garnishment, and seeking criminal remedies if he did not pay.

         103.    The Defendants violated 15 U.S.C. § 1692f(1) when NCA attempted to collect an

  amount not authorized by contract or law, to wit, the entire purported Rise Loan debt from Mr.

  Frazier, through written demands, phone calls, and credit reporting, when the Rise Loan was

  null, void, and unenforceable under Florida law.

         104.    The above stated violatioris were committed pursuant to policies put in place by

  Rempel and subject to his day-to-day oversight.

         105.    Rempei is therefore jointly and severally liable with ..N.CA: See Fed. Trade

  Comm'n v. Moses, 913 F.3d 297 (2d Cir. 2019).




                                            Page 14 of 22
Case 8:21-cv-01615-VMC-SPF Document 1-3 Filed 07/06/21 Page 15 of 22 PageID 21




            106.   The Defendants' conduct renders them liable for the above-stated violations of the

  FDCPA.

            WHEREFORE, Mr. Frazier respectfully requests that this Honorable Court enter

  judgment against NCA and Rempel, jointly and severally, for:

            a.     Statutory damages of $1,000.00, pursuant to 15 U.S.C. § 1692k(a)(2)(A);

            b.     Actual damages of at least $10,000, pursuant to 15 U.S.C. § 1692k(a)(2)(A);

            C.     Reasonable costs and attorneys' fees pursuant to 15 U.S.C. § 1692k(a)(3); and,

            d.     Such other relief that this Court deems just and proper.


                                            COUNT II
                                    VIOLATIONS OF THE CRCPA

            107.   Mr. Frazier adopts and incorporates paragraphs 1— 92 as if fully stated herein.

            108.   Rempel violated Florida Statute §§ 772.103(1) and 772.103(2) in that he

   knowingly participated in, and was employed by and/or associated with, an enterprise engaged in

   an ongoing pattern of criminal activity — extortion of consumers like Mr. Frazier. Indeed, over a

   decade of lawsuits and complaints make clear that NCA collects debt by extorting consumers —

   claiming NCA will accuse them of criminal acts if debts are not paid, and/or by damaging their

   reputations by informing the employer of the consumer s/he faces legal troubles for purportedly

   unpaid debts. NCA siriiply banks on consumers not knowing its threats are hollow. The fact that

   dozens of different NCA agents have made virtually identical threats to consumers over a period

   of many years heavily suggests a scheme orchestrated by a mastermind, e.g., Rempel.

    r,._.   109.   The Defendants violated Florida Statute §:.7_72.103(3), when they.participated in

   an association with Elevate Credit, doing business as Rise Credit, through the collection of an

   unlawful debt — the Rise Loan.



                                               Page 15 of 22
Case 8:21-cv-01615-VMC-SPF Document 1-3 Filed 07/06/21 Page 16 of 22 PageID 22




         110.     The Defendants violated Florida Statute § 772.103(4) when they conspired and

  endeavored, with Rise and FinWise, to collect an unlawful debt — the Rise Loan — and to use any

  funds collected in furtherance of NCA's ongoing enterprise.

         111.     The Defendants took actiori in furtherance of this conspiracy, including mailing a

  collection letter and reporting it to the nationwide CRAs as a purported unpaid debt, damaging

  Mr. Frazier's credit and, in effect, holding his credit report hostage until he paid the unlawful

  debt, threatening Mr. Frazier with spurious civil and criminal action, disclosing the Debt to Mr.

  Frazier's mother and other relatives — thus making clear the Defendants had no compunction

  with continuing to slander Mr. Frazier to other people Mr. Frazier knew if he did not pay.

         112.     The Defendants have attempted to collect virtually-identical debts through credit •

  reporting, phone calls, demand letters, and threats of litigation from hundreds, if not thousands,

  of other Florida residents.

               WHEREFORE, Mr. Frazier respectfully requests this Honorable Court enter

  judgment against NCA and Rempel, jointly and severally, ordering:

         a.       Threefold the amount of actual damages, or, in the alternate, the statutory

                  minimum of $200, whichever is greater, pursuant to Florida Statute § 772.104(1);

          b.      Reasonable co.sts and attorneys' fees pursuant to Florida Statute § 772.104(1);

          C.      An injunction of Estoppel against NCA from engaging in any further action in

                  v.iolation of Florida law, pursuant to Florida Statute § 772.14; and,

          d.      Any other relief this Court deems equitable and proper under the circumstances.

                                          CO'UNT III
                                   VIOLATIONS OF THE FCCPA

          113.     Mr. Frazier adopts and incorporates paragraphs 1— 92 as if fully stated herein.




                                              Page 16 of 22
 Case 8:21-cv-01615-VMC-SPF Document 1-3 Filed 07/06/21 Page 17 of 22 PageID 23




            114.    The Defendants violated Florida Statute § 559.72(5) when NCA disclosed

     information to an unauthorized third party that would affect Mr. Frazier's reputation, with

     knowledge or reason to know that the person does not have a legitimate business need for the

     information or that the information is false, by intentionally disclosing information about the

     purported Debt to third parties, including Mr. Frazier's mother, claiming legal action would be

     taken against him if he did not pay.

            115.    The Defendants violated Florida Statute § 559.72(9) when NCA attempted to

     collect the Rise Loan from Mr. Frazier via multiple collection letters mailed to him, when the

     Rise Loan was illegitimate and unenforceable due to the application of interest rates in excess of

     115% percent annually on the principal amount of the loan, in violation of Florida Statute

     §687.071, and NCA knew, or should have known, that the Rise Loan was unenforceable in

     Florida.

            116.    The Defendants violated Florida Statute § 559.72(9) when NCA asserted rights

     which do not exist, specifically, the right to collect the Rise Loan from Mr. Frazier, when the

     loan was not legally owed pursuant to Florida law, and the right to sue Mr. Frazier in court for an

     unenforceable debt.

            117.    The Defendants violated Florida Statute § 559.72(11) when NCA orally

     communicated in such a way as to create the false impression it was a law firm, or was affiliated

     with a law firm, when it is not.

             118.   NCA was in possession of the original loan documents and thus knew, or should

..   have known, that the loan contained an illegal interest_rate in Florida.                   -.

             119.   The above stated violations were committed pursuant to policies put in place by

     Rempel and subject to his day-to-day oversight.


                                                 Page 17 of 22
Case 8:21-cv-01615-VMC-SPF Document 1-3 Filed 07/06/21 Page 18 of 22 PageID 24




         120.   Rempel is therefore jointly and severally liable with NCA. See Fed. Trade

  Comm'n v. Moses, 913 F.3d 297 (2d Cir. 2019).

         121.   WHEREFORE, Mr. Frazier respectfully requests this Honorable Court enter

  judgment against NCA for:

         a.     Statutory damages of $1,000.00 pursuant to Florida Statute § 559.77(2);

         b.     Actual damages pursuant to Florida Statute § 559.77(2);

         C.     Injunctive relief preventing NCA from attempting to collect the alleged loan from

                Mr. Frazier pursuant to Florida Statute § 559.77(2);                                 -

         d.     Reasonable costs and attorneys' fees pursuant to Florida Statute § 559.77(2); and,

         e.     Such other relief that this Court deems just and proper.




                                           Page 18 of 22
Case 8:21-cv-01615-VMC-SPF Document 1-3 Filed 07/06/21 Page 19 of 22 PageID 25




                                  DEMAND FOR JURY TRIAL

         Mr. Frazier hereby demands a trial by jury on all issues so triable.

  Respectfully submitted on May 25, 2021, by:


                                                             SERAPH LEGAL, P. A.

                                                             ls/ Brandon D. Morgan
                                                             Brandon D. Morgan, Esq.
                                                             Florida Bar # 1015954
                                                             bmorgan@seraphlegal.com

                                                             ls/ Thomas M. Bonan
                                                             Thomas M. Bonan, Esq.
                                                             Florida Bar # 118103
                                                             tbonan@seraphlegal.com

                                                             1614 N. 19th St.
                                                             Tampa, FL 33605
                                                             Tel: 813-567-1230
                                                             Fax:855-500-0705
                                                             Attorneysfor Plaintiff



  ATTACHED EXHIBIT LIST
  A   NCA's Florida CCA License Record
  B   Plaintiff's Experian Consumer Disclosure, January 7, 2021, Excerpt




                                             Page 19 of 22
Case 8:21-cv-01615-VMC-SPF Document 1-3 Filed 07/06/21 Page 20 of 22 PageID 26




                                              .                                             EXHIBIT A
                                                                      NCA's Florida CCA License


                                                                                                                                                                                                       E


                                                                                                                                                                 •     „


              REALSYSTEM
               Regulatory.Enforcement and Licensing

                                                                          Florida Office of Financiai Regulation


           LieennD®iaits                                                                                                                                                                               ~
                                                                                                                                                                                                       E
      !    P°86s 'SCAG9 EtORsW 10 K'IUh A cY.:B S2AfCF1 RMEtIPS M.                                                                                                                                     j
      .    Pse3s'kem+ xarch Crt»tia`* da arEober eearch ot sns type.                                                                                                                                   !
           Pnxs ":e:s Srarc::` :a str^ a nerr grrxesE.                                                                                                                                                 ~
                                                                                                                                                                                                       E
      ! LlCense NmnEer, CCA0900988                                                                                                                              Carrent Data: OSrf212021 Ot:32 PM ~
      k    tiEssno:                                                       NAi16NALCRE[fTAD;D5TcR5CLC                                                                                                   ~

      ~I   Licar.se Pypa                                                  Cenm;.•ner Co6ccBvn vgmuy                                                                                                        j

           L..
            ^Er59e :Ef:itiEiE:                                            i.1fn97R A.^,LM1'
                                                                                        ~ O RagESSrnOCe                                                                                                `

           Exanse StaY.rs E.er.~ro CaEa                                   EO.EZ4=2]                                                                                                                    ~
      ~                                                                                                                                                                                                E
           Expra?b,rt D.ita:
      ~
                      Daw,       Er,cruuea.                               0~t~23D5
                                      ..._...._          ..............                                   ..............                                                     ............              4
                                                                                                                                                                                                       ~
           AtldmssQa
      ~    BusinassVa3n.Wdrses                                               Addmlss
                                                                                                                               327'N. 4TH AVE
                                                                                                                               HUSCHENSIIN , 4CS
      €
      r                                                                                                                        RENa
      E                                                                                                                        @7501                                                                   i
                                                                                                                               u5                                                                      i
      ~                                                                                                                        YE.aw an a mou                                                          ~
      1
      ~                                                                      t+hone NestEer.
                                                                                                                               {626i 66.5-7708
      i
                                                                                                                                                                                                       1
      E    Mailing Address                                                   A.jyess                                                                                                                   !
      ~                                                                                                                        327 W. :TN AVc                                                          i
                                                                                                                               HUSCHENS^ vN.KS                                                         ~
                                                                                                                               RENO                                                                    f
                                                                                                                               67501                                                                   !
                                                                                                                               Ds                                                                      !
      ~                                                                                                                        yiew en a mao                                                           i

                                                                                                                                                                                                           ~
      9
      r                                                                                                                         .:.r. . K;:•_::.,;   ,.,. :, ...... ., ~ .    .., .. •r• .; .   . .-       ,




                                                                                       37201B. AficraPxt Varsw-:2.11.662 {4oh 2351




                                                                                                  Page 20 of 22
Case 8:21-cv-01615-VMC-SPF Document 1-3 Filed 07/06/21 Page 21 of 22 PageID 27




                   ,             EXHIBIT B
        Plaintiffs Experian Consumer Disclosure, January 7, 2021, Excerpt

     1+712021                                                               Expurian - Access your credit roport




      https:t,bneml,nxpcarian.comlr.cacflnGneiAisput©results')intcmp=Aisputa nmail resisl£sreacfy0l                712t3
Case 8:21-cv-01615-VMC-SPF Document 1-3 Filed 07/06/21 Page 22 of 22 PageID 28




                                                                  EXHIBIT B
         Plaintiff's Experian Consumer Disclosure, January 7, 2021, Excerpt

      1,7,202,                                                          Exaorian - Access your cr®dit roport




      hltps:Uwww.experran.comineaconrnertlisguttresults~intemp=disputa email_re~iilsrQariyOt                   8!Zft
